Exhibit 10.1 25 December 2009   Innovex (Thailand) Limited Innovex, Inc.

79, Moo 4, EPZ Zone 2, NRIE

3033 Campus Drive T. Ban Klang, Amphur Muang Suite E180 Lamphun 51000 Plymouth,
Minnesota Thailand USA

Attn: Randy Acres, Chief Financial Officer



Dear Sir,  

Re: Mandate Letter in relation to the restructuring of Innovex, Inc

Thank you for discussing with Standard Chartered Bank (Hong Kong) Limited (“SCB”
or “us”) the opportunity to work with Innovex, Inc. (“Innovex” or the “Company”)
on a potential restructuring of the Company and its subsidiaries.  We are
writing to express our interest to work with you to support the Company in
finalising its turnaround plan, in restructuring its capital structure, and in
considering to provide an appropriate financing package.


Background

We understand from you that the Company is in discussions with its lenders but
has not come to an agreement on a restructuring or settlement package as
yet.  The Company expects to negotiate a significant discount on the total
outstanding debt to a one-time settlement or a restructuring at levels around 25
percent of the current outstanding debt with a principal balance of about Thb
1.9 Billion. SCB would consider to purchase the debt directly from BAY and TMB
and thereby become a secured financial creditor of Innovex Thailand Limited
("InnovexTH") taking the place of BAY and TMB. In addition, equity funds and
working capital of US$ 10 Million are expected to be injected to support a
revival of the operations as part of the restructuring. Alternatively, the
company can obtain priority working capital finance (with priority over cash
flows and assets over the existing secured lenders) without refinancing existing
secured lenders. We understand from the Company that there is sufficient demand
from its customer base to support a revival of the business should the requisite
working capital funds be made available.

In order to revive the business, the Company will require refinancing existing
creditors down to a sustainable level and source appropriate working capital
finance. We will consider underwriting such financing in combination of a debt
and equity package.


Scope of our involvement

We will look to engage with management to confirm the viability of the
turnaround strategy by testing the commercial assumptions through a market due
diligence, technical assessment and business valuation. We will also try and
determine the peak cash requirements of the business during its turnaround that
will need to be factored in any financing package.   Concurrently we will engage
an internationally recognized appraiser to value the Company’s assets and assess
its liquidation value. We will also engage lawyers to advise us on the
appropriateness of the proposed legal process through which the Company may be
restructured and also comment on due diligence of the Company and its existing
contracts and applicable regulatory approvals/licenses.  We will engage
accountants to carry out a review of the financial position and historical
operating performance.

--------------------------------------------------------------------------------





Based on a plan agreed with the Company, we may advise on an appropriate recast
of the balance sheet and refinancing plan for the existing creditors of the
Company.  If considered appropriate we will support the Company in holding
discussions with the creditors or the appropriate steering committee.

If the negotiations with the lenders are successful and results of the due
diligence exercise are satisfactory we may, at our discretion, seek final
internal approvals to extend a suitable financing package to the Company.

Our financing package is likely to be contingent on the successful acquisition
of 100% of all secured debts. Additional working capital is likely to be
structured as debt, also secured on the Company’s assets. We will also look to
convert some of the existing outstanding debt in to equity of the Company
through a restructuring, with the view that we as investor hold a significant
majority of the equity in the Company.  Innovex will need to examine with its
lawyers the possible approaches to providing SCB with the opportunity to acquire
equity in the U.S. parent. Our structure may be contingent on management and
sponsors to inject financial support to align their interests with SCB. We may
allow an earn-out option to management and sponsor, wherein they can gain some
of the shares based on achieving pre-set operational milestones to be agreed
upon between the company and SCB.  Any financing package structure will be
subject to compliance with any relevant applicable laws, rules and regulations.

There are a number of questions on the financials and the turnaround strategy
that we would seek answers for once we engage fully with the Company before we
are able to finalise our package. At this stage we have financial projections
from the Company that we have not been able to verify without a due
diligence.  As a result we have run our preliminary analysis on the basis of the
numbers provided by the Company.  This implies that for a financing package to
work for us as an investor we will be seeking to confirm certain key
assumptions.  If these key assumptions change or are not justifiable, the deal
may not be possible or alternatively the terms being offered to the creditors
may have to be significantly reduced.  The key assumptions are :

 * Value of the Company’s assets, mainly its production facilities, on a
   consolidated forced sale value (as if sold on a block basis) are not less
   than US$ 35 Million, to be appraised by a market expert chosen by SCB
 * We have not been disclosed the sale volumes and price data supporting the
   projections and also the data supporting the gross margins yet; we will need
   this data to understand the reasonableness of the projections.
 * there are significant tax losses that will provide shelter over the life of
   our investment
 * The Company understands that a condition of going forward will be the
   agreement of the two banks to transfer the loans to SCB for consideration of
   not more than 25% of the outstanding loan balances and satisfactory
   settlement arrangements for the approximately 400 trade creditors and
   unsecured debt accounting for approximately USD 20 million of accounts
   payable as at 30 September 2009.

--------------------------------------------------------------------------------





Exclusivity and Fees

We will look to work with the Company on an exclusive basis for a period of up
to 90 days (“Exclusivity Period”) from the date of acceptance of this mandate
letter, beyond which time any extension must be mutually agreed. The Company
will ensure that no other debt or securities are solicited, mandated, issued,
syndicated or privately placed in the market, until the validity of this mandate
letter expires.

The fees payable by the Company and the milestones are as follows:

Milestones Fees On acceptance of this mandate letter The Company will be
required to pay US$50,000 fees in advance. On a term sheet being agreed by the
Company and / or the sponsor and SCB The Company will be required to pay SCB a
fee of US$25,000 in advance. On agreement being reached on a settlement or a
restructuring by the Company with its lenders, or SCB’s acquisition of secured
claims, whichever comes first The Company will be required to pay SCB a fee of
US$25,000 immediately and not later than three business days after reaching the
agreement.

Once the Company has negotiated with the creditors or once it has signed a term
sheet with SCB, and the Company decides not to proceed with SCB for the
restructuring finance but instead proceeds with any other source of funding
within a period of two years from the date of this mandate letter, then the
Company will pay SCB a Break Fee of US$500,000 immediately.  The Break Fee will
not be applicable if the Company proceeds with another investor in the event SCB
is not able to follow through the financing within the validity period specified
in an agreed term sheet.  However the Break Fee will be applicable if SCB cannot
proceed (after agreeing a binding term sheet) for reasons beyond its control
(e.g. unsatisfactory due diligence results, any material event affecting the
value of the business, creditors withdrawing on agreed terms etc).

All out-of-pocket expenses incurred by SCB, which shall include, but not be
limited to, legal, accounting and tax advisory fees and expenses, traveling,
printing, telecommunications, signing and publicity, shall be reimbursed by the
Company on a monthly basis. We will agree a budget for the due diligence with
the Company in advance. The Company will be required to pay the budgeted amount
of due diligence fees and costs to SCB in advance. Any amounts remaining which
have not finally been spent by SCB towards due diligence will be returned to the
Company.

Conclusion

As immediate next steps, we will discuss with management the company’s
turnaround strategy in detail and strategy to deal with the lenders. Also once
we have concluded a potential structure for the financing package, we will agree
and enter into a term sheet with you.  Please refer to Appendix I for indicative
next steps.

It should be understood that this letter does not constitute or give rise to any
obligation on the part of the lender to arrange, underwrite or provide or commit
to arrange, underwrite or provide any financing; any such obligations would
arise only upon a satisfactory due diligence process, our internal credit
approval, completion of legal and regulatory requirements and would be
documented under separate written agreements acceptable to the lender.  In
addition, this letter is not meant to be, nor shall it be construed as, an
attempt to define all of the terms and conditions of a financing
facility.  Rather, it is intended to outline certain basic points of business
understanding upon which the financing contemplated herein would proceed.   



--------------------------------------------------------------------------------





Kindly acknowledge this letter and return to SCB a signed copy.

Yours faithfully, Acknowledged and accepted by :    

Sarit Chopra, Director

Alternative Investments

Standard Chartered Bank

/s/ Randy Acres

Randy Acres

Chief Financial Officer

Innovex, Inc.

*On behalf of Sarit Chopra
/s/ Paul Juri
Paul Jurie
Managing Director

--------------------------------------------------------------------------------



Appendix I – Indicative key next steps




 *   Agree due diligence scope and budget with the Company
 *  Engage the advisors
 *   Agree detailed financial projection model (including cash flows and balance
   sheet projections) including monthly forecasts with the Company.
 *   Critical due diligence to be identified to be carried out upfront in the
   process. Finalise the model on the basis of feedback received from this due
   diligence
 *   Propose final structure of proposed funding package subject to completion
   of due diligence and final internal approvals.
 *   Agree and sign term sheet
 *   Support Company in discussions with lenders or creditors if required
 *   Company to agree a restructuring package with its lenders and creditors.
 *   Complete all due diligence
 *   Draft facility documents and related security documentation
 *   Company to complete all conditions precedent provided in the term sheet.
 *   Sign documents
 *   Close

